DENY and Opinion Filed July 1, 2022




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-22-00629-CV

                        IN RE ARYON SHAHAHMADI, Relator

            Original Proceeding from the 192nd Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-22-05197

                            MEMORANDUM OPINION
                    Before Justices Molberg, Pedersen, III, and Garcia
                             Opinion by Justice Pedersen, III
       In this original proceeding, relator seeks mandamus relief from a June 14,

2022 order granting real party in interest’s Rule 202 petition for pre-suit deposition.

That order was signed by the Honorable Ray Wheless, who was sitting by

assignment from January 4, 2022 through June 30, 2022, in the 192nd Judicial

District Court of Dallas County, Texas.1

       Generally, a writ will not issue against one judge for what another did. In re

Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008). When the trial judge

who signed the order at issue has not ceased to hold office but has only recused


   1
     We take judicial notice of the January 5, 2022 assignment order. See In re Johnson, 599 S.W.3d 311,
311 n.1 (Tex. App.—Dallas 2020, orig. proceeding).
himself or herself from further participation in the case, appellate courts should

either deny the petition for mandamus or abate the proceedings pending

consideration of the challenged order by the new trial judge. In re Blevins, 480

S.W.3d 542, 544 (Tex. 2013) (orig. proceeding). Because mandamus is a

discretionary writ, the appellate court involved should exercise discretion to

determine which of the two approaches affords the better and more efficient manner

of resolving the dispute. See id.

      The Honorable Ray Wheless, who issued the challenged order, is no longer

sitting by assignment for this case. Because it would be premature to compel the

Honorable Kristina Williams, presiding judge of the 192nd Judicial District, to take

any action before having an opportunity to review relator’s complaint, we conclude

that this petition is not properly before us at this time. We accordingly deny the

petition without prejudice. Having denied the petition, we also deny the request for

temporary relief as moot.



220629f.p05                               /Bill Pedersen, III/
                                          BILL PEDERSEN, III
                                          JUSTICE




                                        –2–